Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Morrison NPL Document, Offshore port service concepts: classification and economic feasibility, (aka Document V) (previously cited) in view of Malchow NPL Document, Innovative Waterborne Logistics for Container Ports (previously cited) and McCown (US 2008/0107505).
	With respect to claims 1 & 2, Doc. V discloses a cargo handling method comprising steps of:
moving a RORO/interbarge/enisys, e.g. lighter, from an onshore container yard (FIGS. 9-12), e.g. container yard, where a container ship can land and on which a gantry crane which loads and unloads a container to/from a container ship is mounted to a different dock (FIG. 7), e.g. different dock. 

    PNG
    media_image1.png
    267
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    271
    726
    media_image2.png
    Greyscale

a lighter carrying a rolling plate, e.g. freight container wheeled platform,  loaded on a lighter, a freight container wheeled platform carrying a container placed on a freight container wheeled platform in a container yard; and
RORO container ships (S19) termed Interbarge and Enisys and a RORO terminal termed improved port/ship interface (IPSI) were proposed in Lindstad et al. (2003). There, containers are stacked onto rolling palates using straddle carriers or yard cranes. These loaded palates are rolled onto and off of the RORO ships with the help of automatic guided vehicles (AGVs) or trucks. No container cranes are used. The RORO vessels act as feeder ships; the remainder of the container handling chain is unchanged. 
(Bottom page 227.)


    PNG
    media_image3.png
    205
    681
    media_image3.png
    Greyscale

(Top 
unloading a freight container wheeled platform from a lighter to a, onshore dock, e.g. different dock.
It is noted that Doc. V does not explicitly disclose that a different dock, e.g. offshore dock, DOES NOT have a crane. However, Doc. V teaches that the
“offshore modules proposed in Morrison et al. (2009b) allow for a combination of the above CU, TU and hybrid floating port concepts. There are four modules proposed: crane module S8 or S10, transfer module (with RORO capability) S19, buffer module S16 or S18 and RORO interface module S1 or S3 for the berth. Numerous structures can be generated by the combination of one or more of these modules as desired.”
(Section 3.12 on page 229). 
In other words, Doc. V teaches that the transfer module for RORO can be used without the crane module. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Doc. V to eliminate to have no cranes mounted at the different dock, e.g. offshore dock, where there is merely design choice amongst various arraignments of modules as desired by a user.


    PNG
    media_image4.png
    294
    590
    media_image4.png
    Greyscale

Fig. 6 of Doc. W discloses multiple barges/lighters docked at different locations. These locations according to Doc. W allow a barge to transfer containers between docks without the use of quay cranes. Doc. W states that barge/lighter container transport between onshore docking locations within the same port results in a shift in container trucking within sea ports to the waterway, an easing in feeder operations within multi-terminal ports and improves the intermodal connectivity of inland navigation within sea ports. (See “4. Conclusion”). In other words, its well known as of Doc W to incorporate in a port facility such as disclosed in Doc. V a barge/lighter shipping operation to move the barge/lighter within a port, i.e. intraport, between onshore docks 
Doc. V discloses a port/dock which does not have a gantry crane and in which previously unloaded containers are available for further movement. Doc. V does not disclose the mode by which unloaded containers are further moved. McCown discloses an onshore dock where containers are both loaded and unloaded from trailers with a “reach stacker 14” (FIG. 1). McCown discloses a method comprising:
[0027] Containers 18 are delivered to a marine terminal or wharf 26 by tractor -trailer rigs, or by rail. The barge 12 is towed into position by a tow boat (not shown) adjacent to the marine terminal 26 and moored in location by conventional mooring lines. The invention 10 can be used in semi-improved terminals, or even in situations where the barge 12 is moored alongside pilings which are offshore. A reach stacker or mobile lifter is used to position the ramp 16 such that the extension 34 engages the longitudinal rail 36 of the barge 12. The ramp 16 may be positioned midway between each stack and multiple ramps 16 are used to minimize the need to move ramp 16. A single reach stacker 14 then lifts each individual container 18 from its location in the marine terminal 26 and transports it over the ramp 16 onto the cargo deck 20, where the reach stacker then places the container 18 on the deck 20 such that the corner castings 28 are secured to twistlocks 30 which are already secured within recesses (20A) on the deck in the stacking pattern. Subsequent containers 18 are first fitted with twistlocks 30 on their underside corner castings 28 just after the containers are lifted from their chasses on the terminal 26. All of such twistlocks 30 engage with the weight of the container 18 itself as the container is placed upon a container to form a stack 31. 
[0029] When the barge reaches its destination, it is moored to the adjacent wharf or dock 26, and the process is reversed. The ramp 16 is attached to the rail 36 of the deck 20, and the reach stacker removes the containers 18 one by one from the deck. The twistlocks 30 are tripped to release the containers 18 from engagement with each other and with the deck 20. A pole may be used to trip the twistlocks 30 on the second and third high containers 18 of a stack 31. 
In other words, McCown teaches transporting a container by trailer trucks in a dispersed manner using a different onshore dock on which a grantry crane is not mounted. McCown teaches away from using gantry cranes because of expense and lack of adaptability. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Doc. V to include transporting a container by trailer trucks in a dispersed manner using a different onshore dock on which a grantry crane is not mounted, as taught by McCown, “an advantage of the aforementioned system of the present invention is that it does not require expensive overhead cranes or elaborate site preparation; the method can be conducted at almost any location where a sufficient space is present to enable the ramp 16 to be firmly supported.”
With respect to claims 9 & 10, McCown discloses utilizing a yard crane 14 to place freight containers directly on a lighter 12. In other words, yard crane 14 can drive onto lighter 12 using ramp to set containers 18A on deck 20 of lighter 12. In combination with Doc. V’s utilization of loading a wheeled platform with a yard crane it would be a matter of design choice utilizing McCown’s apparatus to place containers on wheeled .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doc V in view of Doc. W and McCown and further in view of Chattey (US 6,845,873) (previously cited).
	Doc. V does not disclose a container ship. Chattey discloses a container landed from a container ship (indicated generally as A in FIG. 5a) by a container crane 102, 103 is placed on a freight container wheeled platform (indicated generally as C1, C2). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Doc. V to land a container from a container ship by a container crane on a freight container wheeled platform, as taught by Chattey, thereby providing transshipment between different modes of transportation.
Claims 4 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doc. V in view of Doc. W and McCown and further in view of Smith (US 2008/0226434) (previously cited).
Doc. V does not disclose a container in which bulk cargo is housed by a bulk cargo handling system is placed on a freight container wheeled platform, or a bulk cargo is housed, by a bulk cargo handling system, in a container placed on a freight container wheeled platform. Smith discloses a container 10 in which bulk cargo is housed by a .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doc. V in view of Doc. W, McCown and Smith and further in view of Snowdon (US 2007/0187432) (previously cited).
Snowdon discloses a container 1 with-
an engageable portion (indicated generally as “ISO frame 3, para. [0022]) engageable with a spreader of a container crane; 
an inlet 9, e.g. opening, through which bulk cargo flows into an outer shell; and 
a filter 27 configured to exhaust air in an outer shell.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the container of Doc. V to include an engageable portion, opening and filter, as taught by Snowdon, thereby reducing container fatigue.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doc. V in view of Doc. W, McCown and Smith and further in view of Rawdon (US 7,845,898) (previously cited).
	Rawdon discloses a wheeled platform 20 that includes:
a pedestal (indicated general as 32 in FIG. 11) on which a plurality of freight containers are placed; 
an engaging portion 36 provided on an upper surface of a pedestal, an engaging portion being engageable with standard hole 26 in each corner fitting 24 in an ISO freight container; and 
wheels 30 provided on a lower surface of a pedestal.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Doc. V to include an engaging portion, as taught by Rawdon, to account for the bottom surface of an ISO container which is not smooth and is not load bearing.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doc. V in view of Doc. W, McCown and Smith and further in view of Heyman (US 4,048,937) (previously cited).
Doc. V discloses a deck and does not disclose a control mechanism. Heyman discloses a cargo handling method comprising steps of:
a deck 10 on which a load is loaded;
a control mechanism (C2/L17-35) configured to control a height of a deck 10 relative to a waterline.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Doc. V to include a control mechanism configured to control a height of a deck relative to a waterline, as taught by Heyman, such that when loading lighters, e.g. barges, the lighter can be trimmed during loading thereby preventing sinking or heeling over of the barge.
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GREGORY W ADAMS/Primary Examiner, Art Unit 3652